Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on October 15, 2019, and December 20, 2019.  The applicant’s claim for benefit of application 15392078, filed December 28, 2016, and application 12819774, filed June 21, 2010, has been received and acknowledged. 
The preliminary amendments filed October 15, 2019, and December 20, 2019, have been received and entered.
The amendments to the specification have been accepted and entered.  
Claims 26-45 are currently pending and have been examined.  
Examiner’s Note:  The Examiner notes that the amendment to the specification filed October 15, 2019, indicates that the instant application is a continuation of US Application 15392078 while the Application Data Sheet indicates that the instant application is a continuation-in-part of US Application 15392078.  The Examiner notes that the claim for benefit of the earlier application must be in the Application Data Sheet per MPEP 210(I).  Thus, the instant application is considered to be a continuation-in-part of US Application 15392078.  However, the Examiner has determined that claims 26-45 are to be accorded the benefit of the earlier filing date.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 26-45:  Claim 26 recites “an authorization computer system.”  Nowhere does Applicants’ originally-filed disclosure recite “an authorization computer system”.
Further, claim 26 recites “route the user device to an issuer computer system.”  Nowhere does Applicants’ originally-filed disclosure recite routing a user device.
Claims 27-32 inherit the deficiencies of claim 26.
Claims 33-45 are rejected for similar reasons.
Claims 40-45:  Claim 40 recites “determining, based on a risk criterion, to verify a transaction instrument associated with the particular user.”  Nowhere does Applicants’ originally-filed disclosure recite “a risk criterion.”
Claims 41-45 inherit the deficiency of claim 40.  
Claim 45:  Claim 45 recites “increasing a receiving limit associated with the particular user account.”  Nowhere does Applicants’ originally-filed disclosure recite “a receiving limit.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26-45:
Further, claim 26 recites “route the user device to an issuer computer system.”  It is unclear how a device can be “routed”, as it is data packets or network traffic that is routed in a network.  For purposes of examination, the Examiner is interpreting this portion of claim 26 as reciting “routing traffic from the user device to an issuer computer system.”
Claims 27-32 inherit the deficiencies of claim 26.
Claims 33-45 are rejected for similar reasons.
Claims 40-45:  Claim 40 recites “determining, based on a risk criterion, to verify a transaction instrument associated with the particular user.”  It is unclear what is meant by a “risk criterion” as it is not referenced in Applicants’ originally-filed disclosure and is not defined in the claims.  For purposes of examination, the Examiner is assigning little patentable weight to this portion of claim 40 and is interpreting this portion of claim 40 as reciting “determining to verify a transaction instrument associated with the particular user.”  
Claims 41-45 inherit the deficiencies of claim 40.  
Claim 45:  Claim 45 recites “increasing a receiving limit associated with the particular user account.”  It is unclear what is meant by a “receiving limit” as it is not referenced in Applicants’ originally-filed disclosure and is not defined in the claims.  For purposes of examination, the Examiner is interpreting a “receiving limit” as any payment instrument threshold.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 26-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claims 26, 33, and 40 recite a method, a computer readable medium, and a system for facilitating payment transactions over a network.  With regard to claim 26, the limitations of verifying whether a particular user is authorized to use a transaction instrument in transactions and determining whether the particular user has provided valid authorization credentials to the issuer computer system, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  Claim 33 recites similar limitations.
With regard to claim 40, the limitations of determining, based on a risk criterion, to verify a transaction instrument associated with the particular user, verifying whether the particular user is authorized to use the transaction instrument in transactions, and determine whether the particular user has provided valid authorization credentials, as drafted, cover a method or organizing human activity, i.e., commercial or legal interactions.  
The judicial exception is not integrated into a practical application. Claims 26, 33, and 40 each recite maintaining a plurality of user accounts including a particular user account for a particular user, receiving a link request, and route the user device.  These limitations are considered to be insignificant extra-solution 
Thus, claims 26, 33, and 40 are directed to the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, claims 26 and 33 each recite a user device and various computer systems and claim 40 recites a processor and a memory.  As discussed above, these elements are recited at a high level of generality, i.e., as generic components performing generic computer functions.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Further, regarding the maintaining, receiving, and routing (i.e., transmitting) limitations, per MPEP 2106.05(d)(ll), elements such as receiving or transmitting data over a network, i.e., using the Internet to gather data, and storing and retrieving information in memory are considered to be computer functions that are well-understood, routine, and conventional functions. (See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPG2d 1681,1701 (Fed. Cir, 2015); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
Thus, claims 26, 33, and 40 are not patent eligible.
Claims 27-32, 34-29, and 41-45 depend from claims 26, 33, and 40.  Claims 27, 34, and 41 are directed to sending an enrollment request and are further directed to the abstract idea.  Claims 28, 35, and 41 are directed to receiving an enrollment response and routing the user device based on a URL and are further directed to the abstract idea.  Claims 29 and 43 are directed to processing a transaction and are further directed to the abstract idea.  Claims 30 and 43-44 are directed to linking the transaction instrument and sending a message to the particular user and are further directed to the abstract idea.  Claims 31, 38, and 45 are directed to increasing a spending, withdrawal, or receiving limit associated with the particular user account and are further directed to the abstract idea.  Claims 32 and 39 are directed to receiving the link request prior to or as part of processing a transaction between the particular user and the merchant and are further directed to the abstract idea.  Claim 36 is directed to the content of the enrollment request and is further directed to the abstract idea.  Claim 37 is directed to preventing the transaction instrument from being associated with the particular user account and is further directed to the abstract idea.  Claim 42 is directed to determining whether the particular user has provided valid authorization credentials and is further directed to the abstract idea.  
Thus, the claims are not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 26-27, 29, 33-34, 36-37, 39-40, and 43 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2005/0246278 A1 to Gerber et al. (hereinafter “Gerber”).
Claims 26 and 33:  Gerber discloses an “account authentication service where a trusted party verifies an account holder's identity for the benefit of a requestor during an online transaction.  The account authentication involves requesting a password from the account holder, verifying the password, and notifying the requestor whether the account holder's authenticity has been verified."  (See Gerber, at least Abstract).  Gerber further discloses an issuer account holder system, an enrollment server, and an access control server connected over a 
maintaining, by a service provider computer system, a plurality of user accounts including a particular user account for a particular user (See Gerber, at least FIGs 1-3 and associated text; para. [0045], issuer domain includes an enrollment site, an issuer account holder system, an account holder client device, an enrollment server, an access control server (ACS), an issuer or requestor identity authentication component, and an account holder file; the Examiner notes that these are separate components even if they are all part of the same domain; thus, the Examiner is interpreting the issuer domain as including a service provider computer system; para. [0037], enrollment server manages account holder’s enrollment into account authentication system; para. [0038], ACS has a database of account holders registered for account authentication service);
receiving, by the service provider computer system from a user device associated with the particular user, a link request to link a transaction instrument to the particular user account such that the transaction instrument can be used in transactions involving the particular user account (See Gerber, at least FIGs. 3-4 and associated text; para. [0045], issuer domain includes an account holder client device; para. [0059], account holder visits enrollment server Internet web site maintained by trusted party; para. [0060], account holder enters ;
in response to the link request, the service provider computer system verifying whether the particular user is authorized to use the transaction instrument in transactions, wherein the verifying includes communicating with an authorization computer system to:
route the user device to an issuer computer system that is configured to identify, to the authorization computer system, whether the particular user is authorized to use the transaction instrument based on whether the particular user provides authorization credentials associated with the transaction instrument (See Gerber, at least FIG. 3 and associated text, item 3: account holder completes interactive identity verification with bank of 3rd party validation; para. [0045], issuer domain includes an issuer or requestor identity authentication component; para. [0061], account authentication system verifies that the primary account number falls within a card range that is registered by the trusted party in the directory server; para. [0063], account holder is prompted for additional authentication information to verify the account holder’s identity in an interactive, real-time, online session; account holder may be ; and
determine whether the particular user has provided valid authorization credentials to the issuer computer system (See Gerber, at least FIG. 3 and associated text, item 3: account holder completes interactive identity verification with bank of 3rd party validation; para. [0045], issuer domain includes an issuer or requestor identity authentication component; para. [0061], account authentication system verifies that the primary account number falls within a card range that is registered by the trusted party in the directory server; para. [0063], account holder is prompted for additional authentication information to verify the account holder’s identity in an interactive, real-time, online session; account holder may be prompted to enter a password and a “hint question and response” pair to authenticate the account holder).
Claim 33 is rejected for similar reasons.
Claims 27 and 34:  Gerber further discloses wherein communicating with the authorization computer system to route the user device includes: sending, to the authorization computer system, an enrollment request to determine whether the transaction instrument is enrolled in an authorization protocol in which the particular user is to provide valid authorization credentials linked to the transaction instrument (See Gerber, at least para. [0061], account authentication .
Claim 34 is rejected for similar reasons.
Claim 29:  Gerber further discloses processing, by the service provider computer system, a transaction between the particular user and a merchant, wherein the processing includes permitting the transaction instrument to be used in the transaction based on determining that the particular user provided valid authorization credentials to the issuer computer system (See Gerber, at least FIG. 5 and associated text; para. [0050], MPI is a plug-in software module residing on the merchant’s server and interfaces between the merchant’s payment processing software and the account authentication system; para. [0069], after account holder selects “buy” button, MPI is activated; MPI determines whether the account holder’s specific account is registered with the account authentication system; para. [0074], if the accountholder is enrolled in the account authentication system, ACS (via the MPI) displays a bank branded window to the account holder that prompts the account holder for an authentication password; para. [0059], authentication password that is specific to the account holder was created when account holder registered with the account authentication system; para. [0074], account holder enters the authentication password and ACS verifies the password; para. [0075], ACS digitally signs a receipt using the issuer's signature key that contains the merchant name, card account number, payment amount, and payment date).
Claim 36:  Gerber further discloses wherein the enrollment request includes a number associated with the transaction instrument and a name of the particular user (See Gerber, at least para. [0059], account holder visits enrollment server Internet web site maintained by trusted party; para. [0060], account holder enters information such as primary account number, name, and card expiration date, address, e-mail address, account holder-specific password, and issuer-specific authentication information).
Claim 37:   Gerber further discloses in response to determining that the particular user did not provide valid authorization credentials to the issuer computer system, preventing the transaction instrument from being associated with the particular user account (See Gerber, at least para. [0061], account authentication system verifies that the primary account number falls within a card range that is registered by the trusted party in the directory server; para. [0062], if the primary account number is not within an enrolled card range, the enrollment is rejected and the enrollment process is terminated).
Claim 39:  Gerber further discloses wherein the link request to link the transaction instrument to the particular user account is received prior to processing a transaction between the particular user and a merchant (See Gerber, at least para. [0068], after account holders are registered, account authentication for a payment is performed during a payment transaction).
Claim 40:  Gerber discloses: 
at least one processor (See Gerber, at least FIG. 12B and associated text, processor); and
memory (See Gerber, at least FIG. 12B and associated text, memory) having program instructions stored thereon that are executable by the at least one processor to cause the system to perform operations comprising:
maintaining a plurality of user accounts including a particular user account for a particular user (See Gerber, at least FIGs 1-3 and associated text; para. [0045], issuer domain includes an enrollment site, an issuer account holder system, an account holder client device, an enrollment server, an access control server (ACS), an issuer or requestor identity authentication component, and an account holder file; the Examiner notes that these are separate components even if they are all part of the same domain; thus, the Examiner is interpreting the issuer domain as including a service provider computer system; para. [0037], enrollment server manages account holder’s enrollment into account authentication system; para. [0038], ACS has a database of account holders registered for account authentication service);
determining, based on a risk criterion, to verify a transaction instrument associated with the particular user (See Gerber, at least para. [0045], issuer domain includes an issuer or requestor identity authentication component; para. [0059], account holder visits enrollment server Internet web site maintained by trusted party; para. [0060], account holder enters information such as primary account number, name, and card expiration date, address, e-mail address, account holder-specific ;
verifying whether the particular user is authorized to use the transaction instrument in transactions, wherein the verifying includes communicating with an authorization computer system to:
route a user device of the particular user to an issuer computer system that is configured to identify, to the authorization computer system, whether the particular user is authorized to use the transaction instrument based on whether the particular user provides authorization credentials associated with the transaction instrument (See Gerber, at least FIG. 3 and associated text, item 3: account holder completes interactive identity verification with bank of 3rd party validation; para. [0045], issuer domain includes an issuer or requestor identity authentication component; para. [0061], account authentication system verifies that the primary account number falls within a card range that is registered by the trusted party in the directory server; para. [0063], account holder is prompted for additional authentication information to verify the account holder’s identity in an interactive, real-time, online session; account holder may ; and
determine whether the particular user has provided valid authorization credentials to the issuer computer system (See Gerber, at least FIG. 3 and associated text, item 3: account holder completes interactive identity verification with bank of 3rd party validation; para. [0045], issuer domain includes an issuer or requestor identity authentication component; para. [0061], account authentication system verifies that the primary account number falls within a card range that is registered by the trusted party in the directory server; para. [0063], account holder is prompted for additional authentication information to verify the account holder’s identity in an interactive, real-time, online session; account holder may be prompted to enter a password and a “hint question and response” pair to authenticate the account holder).
Claim 43:  Gerber further discloses in response to determining that the particular user provided valid authorization credentials to the issuer computer system: 
linking the transaction instrument to the particular user account (See Gerber, at least FIG. 3 and associated text; para. [0064], when the account holder’s identity is verified, enrollment server passes account ; and 
processing, using the transaction instrument, a transaction between the particular user and a merchant (See Gerber, at least FIG. 5 and associated text; para. [0050], MPI is a plug-in software module residing on the merchant’s server and interfaces between the merchant’s payment processing software and the account authentication system; para. [0069], after account holder selects “buy” button, MPI is activated; MPI determines whether the account holder’s specific account is registered with the account authentication system; para. [0074], if the accountholder is enrolled in the account authentication system, ACS (via the MPI) displays a bank branded window to the account holder that prompts the account holder for an authentication password; para. [0059], authentication password that is specific to the account holder was created when account holder registered with the account authentication system; para. [0074], account holder enters the authentication password and ACS verifies the password; para. [0075], ACS digitally signs a receipt using the issuer's signature key that contains the merchant name, card account number, payment amount, and payment date).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is 
Claims 28, 30, 32, 35, 41, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber as applied to claims 26-27, 34, and 40 above, and further in view of US 7,499,889 B2 to Golan et al. (hereinafter “Golan”).
Claims 28 and 35:  Gerber discloses all the limitations of claim 27 discussed above.
Gerber does not expressly disclose wherein communicating with the authorization computer system to route the user device includes: receiving, from the authorization computer system, an enrollment response that indicates that the transaction instrument is enrolled in the authorization protocol, wherein the enrollment response includes a uniform resource locator (URL) for the issuer computer system; and routing the user device to the issuer computer system based on the URL.
However, Golan discloses “a financial transaction system having a set of transaction facilitating protocols, each of which may be used either in conjunction with a 3D Secure system, environment or protocol, or on a standalone basis, within a conventional credit card processing system or environment, or with any other association standard which may be used in commerce.”  (See Golan, at wherein communicating with the authorization computer system to route the user device includes: receiving, from the authorization computer system, an enrollment response that indicates that the transaction instrument is enrolled in the authorization protocol, wherein the enrollment response includes a uniform resource locator (URL) for the issuer computer system; and routing the user device to the issuer computer system based on the URL (See Golan, at least col. 8, lines 20-40, ACS sees that cardholder is enrolled and formats a message to merchant that indicates this and attaches a URL of the ACS; merchant forwards URL to cardholder; cardholder browser redirects to the ACS).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability wherein communicating with the authorization computer system to route the user device includes: receiving, from the authorization computer system, an enrollment response that indicates that the transaction instrument is enrolled in the authorization protocol, wherein the enrollment response includes a uniform resource locator (URL) for the issuer computer system; and routing the user device to the issuer computer system based on the URL as disclosed by Golan since the claimed invention is merely a combination 
Claim 35 is rejected for similar reasons.
Claim 30:  Gerber discloses all the limitations of claim 26 discussed above.
Gerber further discloses in response to determining that the particular user provided valid authorization credentials to the issuer computer system, the service provider computer system: linking the transaction instrument to the particular user account (See Gerber, at least FIG. 3 and associated text; para. [0064], when the account holder’s identity is verified, enrollment server passes account holder information to ACS to set up records in account holder file which stores account numbers).
Gerber does not expressly disclose sending a message to the particular user via the user device to notify the particular user that the transaction instrument is linked to the particular user account.
However, Golan discloses sending a message to the particular user via the user device to notify the particular user that the transaction instrument is linked to the particular user account (See Golan, at least col. 10, lines 20-30, cardholder is informed that the registration has been completed successfully).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability of sending a message to the particular user via the user device to notify the particular user that the transaction instrument is linked to the particular user account as disclosed by Golan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to encourage users to register their cards and provide them with incentives to do so while completing a transaction.  (See Golan, at least col. 9, lines 30-50; col. 10, lines 35-40).  
Claim 32:  Gerber discloses all the limitations of claim 26 discussed above.
Gerber does not expressly disclose wherein the link request to link the transaction instrument to the particular user account is received as part of processing a transaction between the particular user and a merchant.
However, Golan discloses wherein the link request to link the transaction instrument to the particular user account is received as part of processing a transaction between the particular user and a merchant (See Golan, at least col. 9, lines 39-60, if a cardholder is in the middle of an online transaction and is not registered, the issuer can push a message to the cardholder’s web browser asking them to register; col 10, lines 10-25, cardholder is redirected to ACS 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability wherein the link request to link the transaction instrument to the particular user account is received as part of processing a transaction between the particular user and a merchant as disclosed by Golan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to encourage users to register their cards and provide them with incentives to do so while completing a transaction.  (See Golan, at least col. 9, lines 30-50; col. 10, lines 35-40).  
Claim 41:  Gerber discloses all the limitations of claim 40 discussed above.
Gerber further discloses sending, to the authorization computer system, an enrollment request to determine whether the transaction instrument is enrolled in an authorization protocol in which the particular user is to provide valid authorization credentials linked to the transaction instrument 
Gerber does not expressly disclose receiving, from the authorization computer system, an enrollment response that indicates that the transaction instrument is enrolled in the authorization protocol, wherein the enrollment response includes a uniform resource locator (URL) for the issuer computer system; and routing the user device to the issuer computer system based on the URL.
However, Golan discloses receiving, from the authorization computer system, an enrollment response that indicates that the transaction instrument is enrolled in the authorization protocol, wherein the enrollment response includes a uniform resource locator (URL) for the issuer computer system; and routing the user device to the issuer computer system based on the URL (See Golan, at least col. 8, lines 20-40, ACS sees that cardholder is enrolled and formats a message to merchant that indicates this and attaches a URL of the ACS; merchant forwards URL to cardholder; cardholder browser redirects to the ACS).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability of receiving, from the authorization computer system, an enrollment response that indicates that the transaction instrument is enrolled in the authorization protocol, wherein the enrollment response includes a uniform resource locator (URL) for the issuer computer system; and routing the user device to the issuer computer system based on the URL as disclosed by Golan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the 
Claim 44:  Gerber discloses all the limitations of claim 43 discussed above.
Gerber does not expressly disclose sending a message to the particular user via the user device to notify the particular user that the transaction instrument is linked to the particular user account.
However, Golan discloses sending a message to the particular user via the user device to notify the particular user that the transaction instrument is linked to the particular user account (See Golan, at least col. 10, lines 20-30, cardholder is informed that the registration has been completed successfully).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability of sending a message to the particular user via the user device to notify the particular user that the transaction instrument is linked to the particular user account as disclosed by Golan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to encourage users to register their cards and provide them with .  

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber in view of Golan as applied to claim 41 above, and further in view of US 2008/0172306 A1 to Schorr et al. (hereinafter “Schorr”).
The combination of Gerber and Golan discloses all the limitations of claim 41 discussed above.
Gerber does not expressly disclose after routing the user device to the issuer computer system based on the URL, calling a validate application programming interface (API) that is supported by the authorization computer system to determine whether the particular user has provided valid authorization credentials to the issuer computer system.
However, Golan discloses after routing the user device to the issuer computer system based on the URL,…determine whether the particular user has provided valid authorization credentials to the issuer computer system (See Golan, at least col. 8, lines 20-67, ACS sees that cardholder is enrolled and formats a message to merchant that indicates this and attaches a URL of the ACS; merchant forwards URL to cardholder; cardholder browser redirects to the ACS; ACS signs the payment request and sends it back to the merchant who sends it to the acquirer and then the issuer; issuer checks that the account number is valid and authorizes the payment).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability of after routing the user device to the issuer computer system based on the URL,…determine whether the particular user has provided valid authorization credentials to the issuer computer system as disclosed by Golan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to encourage users to register their cards and provide them with incentives to do so while completing a transaction.  (See Golan, at least col. 9, lines 30-50; col. 10, lines 35-40).  
Neither Gerber nor Golan expressly discloses that the validating is done by calling a validate application programming interface (API) that is supported by the authorization computer system.
However, Schorr discloses “systems and methods for electronic gifting” in which the system “receives a gift redemption request for goods/services from a point-of-sale (POS) system, sends an authentication request addressed to the wireless gift recipient system by way of text message or other format, receives an authentication confirmation originating from the wireless gift recipient, and sends a redemption authorization to the vendor POS system.”  (See Schorr, at least Abstract).  Schorr further discloses that the validating is done by calling a validate application programming interface (API) that is supported by the authorization computer system (See Schorr, at least para. [0042], application server communicates with the payment authorization system via an API to authenticate the purchaser and obtain payment authorization for the gift amount).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber and the on-demand payment registration system and method of Golan the ability that the validating is done by calling a validate application programming interface (API) that is supported by the authorization computer system as disclosed by Schorr since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to assist merchants with “keeping track of the cards and tracking the balance of the stored value.”  (See Schorr, at least para. [0003]).

Claims 31, 38, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gerber as applied to claims 26, 33, and 40 above, and further in view of US 2011/0078072 A1 to Ganjigunta et al. (hereinafter “Ganjigunta”).
Gerber discloses all the limits of claims 26, 33, and 40 discussed above.
Gerber does not expressly disclose in response to determining that the particular user provided valid authorization credentials to the issuer computer system, the service provider computer system increasing a spending limit associated with the particular user account.
However, Ganjigunta discloses a “payment provider that is configured to receive a request from a client computer of a user” in which the user provides information in at least one field of the request.  (See Ganjigunta, at least Abstract).  Ganjigunta further discloses in response to determining that the particular user provided valid authorization credentials to the issuer computer system, the service provider computer system increasing a spending limit associated with the particular user account (See Ganjigunta, at least para. [0019], information provided by the user is used to verify the identity of the user and is used to determine whether or not a limit should be increased; para. [0018], may be a credit limit increase; para. [0032], may be an increase to their limit or any variable financial instrument threshold).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the account authentication system and method of Gerber the ability of in response to determining that the particular user provided valid authorization credentials to the issuer computer system, the service provider computer system increasing a spending limit associated with the particular user account as disclosed by Ganjigunta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to 
Claims 38 and 45 are rejected for similar reasons.

	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625